ATTORNEY GzuEVANCE COMMISSION                                                      IN THE
  OF MARYLAND                                                                      COURT OF APPEALS
                                                                                   OF MARYLAND
                                             Petitioner,
                                                                                   Misc. Docket AG No. 4

v.                                                                                 September Term, 2018

RONALD BRUCE BERGMAN

                                             Respondent.

                                                                       ORDER
                      This matter came before the Court on the Joint Petition of the Attorney Grievance
Commission of Maryland and Respondent, Ronald Bruce Bergman, to disbarthe Respondent

from the practice of law. The Court having considered the Petition, it is this 14th day of
December,2018, by the Court of Appeals of Maryland;

                     ORDERED, that, effective December 31, 2018, the Respondent, Ronald Bruce
Bergman, be, and he hereby is, disbarred from the practice of law in the State of Maryland

for violation of Rule I .15 (safekeeping property), Rule 8.1 (a) and (b) (bar admission and
disciplinary matters), and Rule 8.a (a)                               - (d) (misconduct) of the Maryland Rules of
Professional Conduct as well as Maryland Rules 16-604119-404 (trust account
                                                                                                           -   required
deposits), 16-606.1119-407 (attorney trust account record-keeping), and Rule 16-609llg-4lo
(prohibited transactions); and it is further

                     ORDERED, that on December 31,2018, the Clerk of this Court shall remove the
name of Ronald Bruce Bergman from the register of attorneys in this Court and certiff that

fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all
judicial tribunals in this State in accordance with Maryland Rule l9-736(d).
 Pursuant to Maryland Uniform Electronic Legal Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document
 is authentic.




                              2018-12-14
                              09:40-05:00
 Suzanne C. Johnson, Clerk
                                                                            /s/ Clayton Greene Jr.
                                                                           Senior Judge